Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Leon Hoover appeals the district court’s order adopting the recom*239mendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hoover v. Bertie Correction Inst, No. 1:07-cv-00615-N CT-WWD (M.D.N.C. Nov. 15, 2007). We deny Hoover’s motion to amend his complaint, deny the motion for appointment of counsel, and deny the motion for a preliminary injunction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.